DETAILED ACTION
	Claims 1-10 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-5 as claim 5 was included in Group II in error) in the reply filed on February 16, 2022 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive because Group II does not require a certain structure whereas Group I does.  Therefore, there would be a divergent search required to search both groups.
The requirement is still deemed proper and is therefore made FINAL.  Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inveniton, there being no allowable generic or linking claim. 
Priority
The claim to priority to TW 108105855 filed on February 21, 2019 is acknowledged in the present application file.
Information Disclosure Statement
There are no Information Disclosure Statements in the present application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (USPN 9,096,620).
Chen et al. teach the compound 

    PNG
    media_image1.png
    165
    240
    media_image1.png
    Greyscale
, where each Q1 and Q2 are hydrogen, n is 2, and R is acetyl.  The compound is then used to help bond gold to the surface of a glass and modify the glass surface.  See column 7, line 64 through column 9, line 39.
Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chau et al. (USPN 9,394,320).
Chen et al. teach the compound 

    PNG
    media_image1.png
    165
    240
    media_image1.png
    Greyscale
, where each Q1 and Q2 are hydrogen, n is 2, and R is acetyl.  The compound is then used to help bond gold to the surface of a glass and modify the glass surface.  See column 8, lines 28-67 and column 9, line 46 through column 10, line 38.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,394,320. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘320 patent is drawn to a method for fixing metal onto a surface of a substrate by providing the surface and the compound 
    PNG
    media_image1.png
    165
    240
    media_image1.png
    Greyscale
, where R can be acetyl (C(O)CH3, claim 2 of the ‘320 patent) by using water (claim 3 of the ‘320 patent.)  Present claims 1-3 are drawn to compounds and not to methods of use.  However, the present compound claims also conflict with the method of using claims of the ‘320 patent as the court in Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003) that a claim to a compound and a claim to a previously disclosed method of using the same compound are not patentably distinct.
Conclusion
	Claims 1-5 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626